 420DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDKRUEGER SENTRY GAUGE CO. ANDKRUEGER METALPRODUCTSINC.andLODGENo.1289,INTERNATIONAL ASSOCIATION OF MACHINISTS, PETI-TIONER.Case No. 13-RC-2183.February 29, 195'Decision and Direction of ElectionUpon a'petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ivan C. McLeod, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor 'organization involved claims to represent employeesof the Employers.3.The Employers urge as a bar to this proceeding their contractwith Federal Labor Union No. 24078, AFL, executed on July 28, 1947,covering employees in substantially the same unit sought by the Peti-tioner.This contract was to remain in effect until May 5, 1948, andfrom year to year thereafter, unless either party gave notice of itsdesire to terminate the contract 30 days before the end of any contractyear.As the petition was filed before the automatic renewal dateset forth in the contract, and as the contract will terminate in less than45 days, we find that the 1947 agreement is not a bar to this petition.,A question affecting commerce exists concerning the representationof employees of the Employers within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all the production and mainte-nance employees of both Employers in a single unit.The Employers,on the other hand, contend that the employees of each Employershould constitute a separate appropriate unit.Both Employers are Wisconsin corporations.The top three execu-tive offices of each Employer are occupied by the same three individ-uals.Krueger Sentry Gauge produces floating gauges and KruegerMetal Products produces steel furniture and general metal stampings.Both companies conduct their operations in the same building.,The Heeksn Can Company,88 NLRB 726,727In view of the finding that the contractis not a bar because of its approaching termination,we need not pass upon the Petitioner'scontention that the contract is not a bar for the further reason that the Federal LaborUnion No. 24078,the contracting union, has abandoned the contract.98 NLRB No. 65. KRUEGER SENTRY GUAGEco.421Employees of each Employer ,have access to the operating areas ofthe other, the respective operations being separated only by a lowpartition with an unobstructed passageway.The two-employer unit which the Petitioner seeks to represent issubstantially the same unit which the Employers in 1947 agreed wasappropriate and which the Board at that time found appropriate. 'The Employers, however, urge that changed circumstances require adifferent unit finding.The Employers rely principally upon thechange in management ownership of Krueger Sentry Gauge and theabsence of interchange of employees between the two Employers.In 1948 Krueger Sentry Gauge became an incorporated enterprise.Hence, instead of being the sole proprietorship of one Winfred S*Krueger, it is now a corporation wholly owned by Winfred S. Krueger.This change in ownership is therefore solely a matter of form which,in our opinion, is not material to the issue of the continued appro-priateness of the two-employer unit.The record shows that the last instance of interchange of employeesoccured in the fall of 1950.There is, however, no evidence to showthat frequent interchange of employees was a determinative factor inthe Board's 1947 decision.Apart from employee interchange, thereare ample reasons for reaffirming the two-employer unit finding ofthat decision.As noted above, the Employers have common corpo-rate officers, their operations are in the same building and are adjacentto each other. In addition, both Employers utilize the same office;have similar employee health and life insurance programs; and havethe same overtime policies.And finally, as a result of the electionheld pursuant to the 1947 decision of the Board, a bargaining repre-sentative was elected and a collective bargaining contract was executedin 1947 covering the employees of both Employers.This contract,although subject to termination by the Employers annually, was con-tinued in effect for 4 years and, as already noted, is even now urgedas.a bar to this proceeding by the Employers.Accordingly, we find that the production and maintenance employeesof both Employers constitute a separate appropriate unit.There remains only the question of the unit placement of sheet metalworkers.About June 1951, Krueger Metal Products acquired theassets and business of Contractors Supply Company, a corporation 3owned by the principal owners of the Employers, and engaged in theinstallation of roofing and the fabrication and installation of sheet _metal.Sheet metal mechanics and apprentices, roofers, and common71 NLRB 1434.sAt the time of the hearing,Contractors Supply Company was in process of dissolutionin accordance with the laws of the State of Wisconsin.998666-vol. 98-53-28 422DECISIONSOF NATIONALLABOR RELATIONS BOARDlaborers employed by the Supply Company have been retained, and itsoperations are now located in the same building housing the operationsof the Employers herein.Whereas the Employers would include allthe afore-mentioned employee classifications in the unit, the Petitionerwould include only roofers and common laborers, leaving representa-tion of the sheet metal mechanics and apprentices to the Sheet MetalWorkers, AFL, which has represented them for more than 10 yearson a craft basis.The Sheet Metal Workers' current contract, whichwas executed with Contractors Supply Company, but was assumed byKrueger Metal Products upon its acquisition of the former, expiresApril 31, 1952.Sheet Metal Workers appeared at the hearing andexpressed its desire to continue as bargaining representative of thesheet metal mechanics.No one requests a separate election among thesheet metal mechanics.Accordingly, as the Petitioner does not desireto represent these employees, as it appears that they constitute a craftgroup which has been accorded separate representation in the past,and as their present bargaining representative desires to continue theirrepresentation on a craft basis, we shall exclude the sheet metalmechanics and their apprentices from the production and maintenanceunit.We find that all production and maintenance employees of KruegerSentry Gauge Co. and of Krueger Metal Products, Inc., Green Bay,Wisconsin, including roofers and common laborers, but excludingsheetmetal mechanics and their apprentices, guards, professionalemployees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]STIBBS TRANSPORTATION LINES, INC.an lTHOMAS CROGAN ANDJOHN H. LENNON, JR.Case No. 1-CA-8?9.March 4, 1952Decision and OrderOn August 15, 1951, Trial Examiner Bertram G. Eadie, issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent andthe General Counsel filed exceptions to parts of the IntermediateReport and supporting briefs.98 NLRB No. 74.